FINE, J.
¶ 19. (dissenting). In my view, the clear language of the material laws and the collective bargaining agreement requires that we reverse. Accordingly, I respectfully dissent.
¶ 20. There is no doubt but that John Goeman's negligence injured Gregory Flores while they were both doing official police duties. As material, Wis. Stat. § 895.46(l)(a) provides:
If the defendant in any action ... is a public officer or employee and ... is proceeded against as an individual *467because of acts committed while carrying out duties as an officer or employee and the jury or the court finds that the defendant was acting within the scope of employment, the judgment as to damages and costs entered against the officer or employee ... shall be paid by the state or political subdivision of which the defendant is an officer or employee.
Wisconsin Stat. § 102.03(2) is similar, and expressly covers the situation we have here:
This section does not limit the right of an employee to bring action against any ... coemployee of the same employer to the extent that there would be liability of a governmental unit to pay judgments against employees under a collective bargaining agreement or a local ordinance.
The collective bargaining agreement here expressly recognizes that the City's responsibility under § 895.46(l)(a) survives and thus incorporates that provision as completely as it would have had it repeated the statute's words. Indeed, any labor or other agreement would be expanded to unmanageable length if every statute that the parties sought to adopt had to be set out in haec verba, and a scrivener's error that mistakenly omitted one of many might, down the road, be falsely taken as evidence that the parties intended to not adopt that provision when, in fact, they agreed to the contrary. The parties' collective bargaining agreement therefore governs. The collective bargaining agreement says:
It is intended by the provisions of this Agreement that there be no abrogation of the duties, obligations, or responsibilities of any agency or department of City government which is now expressly provided for respec*468tively either by: State Statute and Charter Ordinances of the City of Milwaukee except as expressly limited herein.
(Emphasis added.) Nothing can be more "expressly provided for" than the commands in §§ 895.46(1)(a) and 102.03(2). Thus, the exception to co-employee immunity in § 102.03(2) applies.
¶ 21. We have been recently reminded that "courts are not free to ignore the words or phrases chosen by the legislature." Bostco LLC v. Milwaukee Metropolitan Sewerage District, 2013 WI 78, ¶ 55,_ Wis. 2d_,_, 835 N.W.2d 160, 178. With all respect, the Majority's opinion does precisely that. See Justmann v. Portage County, 2005 WI App 9, ¶ 10, 278 Wis. 2d 487, 495, 692 N.W.2d 273, 277 (Ct. App. 2004) ("[W]e may not view its legislative history to contradict or vary our interpretation of the statute's plain meaning."). Accordingly, I respectfully dissent.